Citation Nr: 1819517	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a bump on the forehead.

2. Entitlement to service connection for residuals of a bump to the chest.

3. Entitlement to service connection for traumatic brain injury (TBI).

4. Entitlement to service connection for loss of sense of smell.

5. Entitlement to service connection for residuals of a broken nose.

6. Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1963.

This appeal arose to the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran underwent a video conference hearing with the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript of the hearing is associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran does not have any current residuals of a bump on the forehead.

2. The Veteran does not have any current residuals of a bump to the chest.

3. The Veteran does not have a TBI.

4. The Veteran does not have a current disability manifested by loss of sense of smell.

5. The Veteran does not have any residuals of a broken nose.

6. The Veteran does not have a spine disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for residuals of a bump on the forehead have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2. The criteria for entitlement to service connection for residuals of a bump to the chest have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3. The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4. The criteria for entitlement to service connection for a disability manifested by loss of sense of smell have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

5. The criteria for entitlement to service connection for a residuals of a broken note have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

6. The criteria for entitlement to service connection for a spine disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303; see Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for residuals of a bump on the forehead, residuals of a bump on the chest, TBI, loss of sense of smell, residuals of a broken nose, and a spinal disability.  For the following reasons, the Board finds service connection not warranted.

The Veteran's service treatment records do not demonstrate that the Veteran received any treatment for his claimed disabilities while in service.

Post-service medical records reflect that the Veteran has not received any treatment for his claimed disabilities. Indeed, there is no indication in the record that the Veteran received a diagnosis for the claimed disabilities during the pendency of his appeal. The Board can find no indication of diagnoses or treatments, either in service or at any point during the pendency of the appeal, or proximate thereto. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). The Veteran received an examination when he initially began treatment at the VA Hospital, in September 2014. The physician examined the Veteran and did not diagnose him with any lasting contusions or residuals on the chest or forehead, loss of sense of smell, TBI, residuals of a broken nose, or a spinal disability. Furthermore, the Board notes that although the Veteran explained the origin of his claims, he never reported ongoing disabilities since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He has likewise never reported being treated for any of the claimed disabilities during the pendency of his appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that at the Veteran's hearing, he explained that he never sought treatment for his claimed disabilities in service or after service because he does not like to report medical disorders to his doctors or seek treatment. He reported receiving care at the VA and from a private practitioner in Arlington, yet he stressed he never reported any of these disabilities to his providers or sought treatment for the disabilities from any of the providers. In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claims, as there is no probative evidence demonstrating that the Veteran suffers from residuals of a bump to the forehead, chest, TBI, a loss of sense of smell, residuals of broken nose, or a spine disability. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). In the absence of competent evidence indicating that the Veteran has a current disability, no VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).
 
In light of the absence of any probative evidence of current residuals of a bump to the forehead and chest, TBI, a loss of sense of smell, residuals of a broken nose, or a spine disability at any point during the pendency of the Veteran's appeal, the claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, the doctrine is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a bump to the chest is denied.

Entitlement to service connection for residuals of a bump to the forehead is denied.

Entitlement to service connection for a TBI is denied.

Entitlement to service connection for a disability manifested by loss of sense of smell is denied.

Entitlement to service connection for a residuals of a broken nose is denied.

Entitlement to service connection for a spine disability is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


